Citation Nr: 0839045	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-00 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
fracture of the first metacarpal on the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1941 to July 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board notes that it does not appear the veteran was 
informed of the May 2006 denial of his hearing loss and 
tinnitus service connection claims, to include notice of his 
appeal rights.  If this is the case, this matter is referred 
to the RO for issuance of proper notice.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The residuals of the fracture of the first metacarpal on the 
veteran's left hand are manifested by malunion, dorsal 
angulation, inadequate and weak pinching, moderately strong 
grip, movement of the interphalangeal joint of 0-90 degrees, 
and metacarpal phalangeal joint flexion of 10 degrees and 
extension of 45 degrees.


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability 
rating for the service-connected residuals of the fracture of 
the first metacarpal on the veteran's left hand have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.171a including Diagnostic Codes 5224, 
5228 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidentiary development letters dated in October 2004 
and September 2006 in which the RO advised the appellant of 
the evidence needed to substantiate his increased rating 
claim.  The appellant was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  A March 2006 letter and the September 2006 letter also 
notified the veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra.

In the recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, 38 U.S.C. § 5103(a) notice must meet 
the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

In this case, the notice letter discussed above substantially 
satisfied elements (1), (2), and (4), but they did not advise 
the veteran of the particular diagnostic code under which his 
disability was rated.

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error. VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Although the notice letter did not provide the specific 
diagnostic code applicable to his disability, the record 
reflects that the veteran was advised of the relevant rating 
criteria in the December 2005 Statement of the Case (SOC).  
The record also reflects that the veteran has otherwise had a 
meaningful opportunity to participate in the development of 
his claim.  Therefore, the Board concludes that the veteran 
is not prejudiced by any technical notice deficiency along 
the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sanders, supra..

Although the veteran's claim was not readjudicated following 
the issuance of the applicable diagnostic criteria in the 
December 2005 or the March 2006 and September 2006 notice 
letters, the record reflects that the veteran had ample time 
to submit evidence or argument in support of his claim.  
Therefore, the Board believes any VCAA notice errors did not 
affect the essential fairness of the adjudication and that 
any procedural defect caused by the timing of the notice was 
cured.  See Sanders, supra; see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the RO arranged for the veteran to undergo 
an examination in February 2005 VA.  

The Board has considered the assertion of the veteran's 
representative that a new examination is warranted because 
the most recent VA examination of record was conducted in 
February 2005, well over three years ago.  However, neither 
the veteran or his representative have actually contended 
that his disability has worsened since the February 2005 VA 
examination.  Instead, the October 2008 statement from the 
veteran's representative contends that a higher disability 
rating is warranted based solely on the passage of time since 
the February 2005 VA examination.  The representative's 
statement gives no specific indication that symptoms or 
manifestations of the disability have worsened since February 
2005.  

The duty to assist does not require a remand for re-
examination solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95, 60 Fed. Reg. 43186 (1995); Glover v. West, 185 F.3d 
1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 
(1997).  As no specific deficiencies were asserted with 
respect to the February 2005 VA examination, and no such 
deficiencies are otherwise apparent, the Board finds that VA 
has satisfied its duty to assist by obtaining evidence 
relevant to the veteran's claim and by providing a VA 
examination in February 2005.  38 U.S.C.A. §§ 5103 and 5103A.

II.  Analysis

The veteran has claimed entitlement to a compensable 
disability rating for residuals of the fracture of the first 
metacarpal on his left hand.  He essentially contends that he 
should receive a compensable disability rating due to 
deformity and functional limitation.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The appellant's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's service-connected residuals of the fracture of 
the first metacarpal on the veteran's left hand have been 
rated by analogy as a ankylosis of the thumb under 38 C.F.R. 
§ 4.71a, DC 5224 (2008).  This disability has been assigned a 
zero percent rating.  DC 5224 assigns a 10 percent rating for 
favorable ankylosis of the thumb, and a 20 percent rating is 
assigned for unfavorable ankylosis of the thumb.  The note to 
this diagnostic code also directs that VA consider whether 
evaluation as amputation is warranted and whether additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting a 
compensable evaluation for the service-connected residuals of 
the fracture of the first metacarpal on the veteran's left 
hand.  The most probative evidence with respect to this claim 
appears in the February 2005 VA examination report, which 
does reflect that the veteran described poor grip strength 
with his left hand.  He also reported that his hand aches 
around the thumb, especially in cold weather, and the 
intensity of the pain was noted to be 3/10.  He further 
reported some deformity and stiffness, but it was also 
indicated that there was no history of flare-up or any 
additional loss of motion.  He was not taking any medication 
for pain.  A history of difficulty using the pinching motion 
of the thumb and fingers was also noted.

On examination, the examiner noted that there was deformity 
with increased dorsal angulation of the first metacarpal 
bone.  This resulted in a natural hyperextension rate of the 
first metacarpal phalangeal joint of the thumb.  This joint 
was not tender.  Significantly, the thumb did not have any 
abnormal motion, and there was no tenderness.  Pinching was 
weak between the thumb and finger tips, but dexterity was 
maintained.  The movement of the thumb interphalangeal joint 
was found to be from 0-90 degrees without any pain, and range 
of motion testing in the metacarpal phalangeal revealed that 
joint flexion was 10 degrees and extension was 45 degrees.  
Radial pulse was palpable and there was no evidence of carpal 
tunnel syndrome.  

The examiner noted a diagnosis of fracture, first metacarpal 
left thumb, with malunion and dorsal angulation.  The 
examiner further noted that the functional limitation was 
inadequate and weak pinching, but the grip strength was 
described as moderately strong.  The examiner specifically 
found that there would not be additional loss of motion of 
the joint due to pain, weakness, or lack of endurance.

The Board finds that a compensable rating is not warranted 
under DC 5224, as there is no evidence of ankylosis.  The 
Board also finds that compensating the veteran's disability 
as analogous to amputation of the thumb is not warranted 
because, while there is evidence of weakened strength and 
pinching, there is no evidence of loss of use of the thumb.  
The Board further notes that the examination report found no 
abnormalities with any of the veteran's other fingers, making 
an additional disability rating not necessary.    

The Board has also considered whether an increased rating 
could be granted under 38 C.F.R. § 4.71a, DC 5228, for 
limitation of motion of the thumb.  However, any limitation 
of motion of the veteran's thumb is not of the severity to 
justify a compensable disability rating.  Therefore, an 
increased rating must be denied.  Furthermore, although the 
Board has considered whether an increased rating should be 
assigned based on DeLuca factors, examination revealed no 
abnormal motion or tenderness, and no additional loss of 
motion of the joint due to pain, weakness, or lack of 
endurance.

For these reasons, the Board finds that the preponderance of 
the evidence is against granting a compensable rating for the 
service-connected residuals of a fracture of the first 
metacarpal of the left hand.  The Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim must be denied. 




ORDER

Entitlement to a compensable evaluation for residuals of a 
fracture of the first metacarpal on the left hand is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


